19-3334
     Chen v. Garland
                                                                              BIA
                                                                       Schoppert, IJ
                                                                      A202 024 033
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 11th day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            MICHAEL H. PARK,
10            STEVEN J. MENASHI,
11                 Circuit Judges.
12   _____________________________________
13
14   LIN CHEN,
15                     Petitioner,
16
17                     v.                                   19-3334
18                                                          NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Jed S. Wasserman, Esq., New York,
25                                      NY.
26
27   FOR RESPONDENT:                    Ethan P. Davis, Acting Assistant
28                                      Attorney General; Jessica A.
 1                                  Dawgert, Senior Litigation
 2                                  Counselor; Christopher Buchanan,
 3                                  Trial Attorney, Office of
 4                                  Immigration Litigation, United
 5                                  States Department of Justice,
 6                                  Washington, DC.

 7          UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11          Petitioner Lin Chen, a native and citizen of the People’s

12   Republic of China, seeks review of a September 13, 2019,

13   decision of the BIA affirming a February 23, 2018, decision

14   of an Immigration Judge (“IJ”) denying Chen’s application for

15   asylum, withholding of removal, and protection under the

16   Convention Against Torture (“CAT”).        In re Lin Chen, No. A202

17   024 033 (B.I.A. Sept. 13, 2019), aff’g No. A202 024 033

18   (Immig. Ct. N.Y. City Feb. 23, 2018).       We assume the parties’

19   familiarity with the underlying facts and procedural history.

20   For the following reasons, we deny Petitioner’s petition for

21   review.

22                              *      *    *

23           We have considered the IJ’s decision as modified by the

24   BIA.    See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d
                                       2
 1   520, 522 (2d Cir. 2005).           The applicable standards of review

 2   are well established. See 8 U.S.C. § 1252(b)(4). “[W]e review

 3   the agency’s decision for substantial evidence and must defer

 4   to the factfinder’s findings based on such relevant evidence

 5   as a reasonable mind might accept as adequate to support a

 6   conclusion.” Singh v. Garland, 11 F.4th 106, 113 (2d Cir.

 7   2021)      (internal   quotation       marks       omitted).    “The   scope    of

 8   review under the substantial evidence standard is exceedingly

 9   narrow, and we will uphold the BIA’s decision unless the

10   petitioner     demonstrates       that       the    record    evidence   was    so

11   compelling that no reasonable factfinder could fail to find

12   him   eligible    for       relief.”    Id.    (internal       quotation    marks

13   omitted).

14         An    asylum     applicant       has    the    burden    to   demonstrate

15   eligibility for relief.           8 U.S.C. § 1158(b)(1)(B)(i).              “The

16   testimony of the applicant may be sufficient to sustain the

17   applicant’s burden without corroboration, but only if the

18   applicant satisfies the trier of fact that the applicant’s

19   testimony is credible, is persuasive, and refers to specific

20   facts sufficient to demonstrate that the applicant is a

21   refugee.”        Id.    §    1158(b)(1)(B)(ii).              “Considering      the

                                              3
 1   totality of the circumstances, and all relevant factors, a

 2   trier   of   fact   may    base   a    credibility     determination”     on

 3   inconsistencies within and between an applicant’s statements.

 4   Id. § 1158(b)(1)(B)(iii).              “We defer . . . to an IJ’s

 5   credibility determination unless, from the totality of the

 6   circumstances, it is plain that no reasonable fact-finder

 7   could make such an adverse credibility ruling.”               Xiu Xia Lin

 8   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

 9   Gao v. Sessions, 891 F.3d 891 F.3d 67, 76 (2d Cir. 2018).

10        Substantial      evidence        supports   the   agency’s    adverse

11   credibility finding.        Chen’s detailed written statement did

12   not mention seeking medical treatment for the injuries she

13   sustained while detained for practicing Falun Gong despite

14   discussing beatings that caused her to lose consciousness on

15   and off during her 15-day detention.             Chen’s explanation that

16   her injuries were minor conflicted with the description in

17   her application.          Accordingly, the agency did not err in

18   concluding that her testimony alone was not sufficient to

19   meet her burden of proof.         See 8 U.S.C. § 1158(b)(1)(B)(ii). 1

     1 Chen also challenges the agency’s credibility finding by claiming that she
     characterized her injuries as minor because two weeks had elapsed between her
     beatings and her release from detention.    See Pet. Br. 14 (describing this

                                            4
 1         Further, the agency did not err in concluding that Chen

 2   otherwise     failed     to    meet   her    burden     because,     despite

 3   testifying to ongoing practice of Falun Gong in the United

 4   States, she had no witness statements to corroborate that

 5   practice.       Id.      Her    argument     that   the    agency    ignored

 6   photographs is belied by the record, and we defer to the

 7   agency’s conclusion that the photographs were not sufficient

 8   to corroborate ongoing practice.              See Y.C. v. Holder, 741

 9   F.3d 324, 332, 334 (2d Cir. 2013).                   The agency was not

10   compelled to credit her explanation that she did not know the

11   people with whom she practiced in the United States, given

12   her testimony that she practiced with others weekly.                    See 8

13   U.S.C. § 1252(b)(4) (“No court shall reverse a determination

14   made by a trier of fact with respect to the availability of

15   corroborating evidence . . . unless the court finds . . . that

16   a reasonable trier of fact is compelled to conclude that such

17   corroborating evidence is unavailable.”).




     explanation as “very plausible”). But Chen’s argument “misapprehends the degree
     of deference we must afford to the IJ’s credibility findings.”       Majidi v.
     Gonzales, 430 F.3d 77, 80 (2d Cir. 2005). “A petitioner must do more than offer
     a ‘plausible’ explanation for [her] inconsistent statements to secure relief;
     [she] must demonstrate that a reasonable fact-finder would be compelled to
     credit [her] testimony.” Id. (internal quotation marks and citations omitted).
     Chen has not done so here.
                                           5
 1       Chen’s failure to meet her burden of proof is dispositive

 2   of asylum, withholding of removal, and CAT relief because all

 3   three claims were based on the same factual predicate.              See

 4   Paul v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).         We do

 5   not address Chen’s new argument that she will be tortured for

 6   leaving   China    without   permission    because   that   issue   is

 7   unexhausted.      See Lin Zhong v. U.S. Dep’t of Justice, 480

 8   F.3d 104, 119–22 (2d Cir. 2007).

 9                                *    *    *

10       For the foregoing reasons, the petition for review is

11   DENIED.   All pending motions and applications are DENIED and

12   stays VACATED.

13                                    FOR THE COURT:
14                                    Catherine O’Hagan Wolfe,
15                                    Clerk of Court




                                       6